NONPRECEDENTIAL DISPOSITION
               To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 12, 2021*
                                 Decided March 15, 2021

                                         Before

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           MICHAEL Y. SCUDDER, Circuit Judge

No. 20‐2325

WINNIELEE J. FANTA,                            Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Central District of Illinois.

      v.                                       No. 19‐2061

ANDREW M. SAUL,                                Eric I. Long,
    Defendant‐Appellee.                        Magistrate Judge.



                                       ORDER

       Winnielee Fanta challenges the denial of her application for supplemental
security income and disability insurance benefits based on her anxiety, depression,
severe hearing loss, and other impairments. An administrative law judge found Fanta
not disabled based on her ability to perform work with certain non‐exertional



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20‐2325                                                                         Page 2

limitations. The district court upheld the decision. Because substantial evidence
supports the ALJ’s decision, we affirm.

      Fanta, now 48 years old, applied for disability benefits, alleging a host of
ailments—major depressive disorder, anxiety, a learning disability, attention deficit
disorder, hearing impairment, and obesity. She specified an onset date of January 2013,
when she last worked as a babysitter.

       Throughout her life, Fanta has had a severe hearing impairment. She attended
special education classes because she struggled to understand what her teachers were
saying. When she was 21, Fanta got her first hearing aids, which helped only to a point.
She also testified that hearing problems affected her performance at some of her past
jobs. When she worked at a McDonald’s, for example, she sometimes did not hear
customers come in and frequently had to ask for instructions to be repeated.

       As for Fanta’s mental health impairments, Dr. Elbert Lee, a psychiatrist,
diagnosed her in 2012 with major depressive disorder. Since then, she has consistently
been treated for anxiety and depression with therapy and various medications. From
2013 to 2014, Fanta reported to Dr. Lee that she was moderately depressed and stressed
from all of her competing responsibilities—she was attending community college,
interning at the Salvation Army, and caring for her two children. At Dr. Lee’s direction,
Fanta tried a few different psychiatric medications until she settled on a treatment plan
that reduced her depression. In late 2014, she earned an associate’s degree in social
work, but she could not find a job as a social worker.

       In early March 2015, Fanta’s health worsened when she fled an emotionally
abusive relationship and moved with her two kids into a shelter. Her depression
intensified, and she began binge‐eating and gaining weight. Dr. Lee referred her to a
therapist, who diagnosed her with severe major depressive disorder. Over the next
several months, Dr. Lee frequently changed her medication to treat her new and
more‐severe symptoms. By late 2016 and 2017, Fanta’s condition stabilized. She stayed
on the same medication and she reported to Dr. Lee that her depression was mild. But
because of her precarious mental health, Dr. Lee told her that she should work from
home, a recommendation that he repeated several times in 2016 and 2017.

       In December 2017, Fanta testified at a hearing before an ALJ. She said that she
isolated herself because of anxiety and depression, and she spent most of her time at
home. She also testified that she had a lifelong hearing impairment and could not
reliably hear the TV without closed captions or hear people without reading their lips.
No. 20‐2325                                                                        Page 3

At the hearing, she participated without an interpreter, but the transcript shows that she
frequently misheard the ALJ, who often had to repeat her questions to Fanta.

        A vocational expert also testified about the jobs that would be available to
someone with Fanta’s functional limitations. The ALJ asked the expert to consider
limitations for a hypothetical individual with Fanta’s qualifications who could perform
routine tasks but needed to work in a low‐stress environment with limited interactions
with her boss or coworkers, no interactions with the public, and at most a moderate
noise level. The expert opined that such a person would not be able to perform Fanta’s
past work as a babysitter, but could work as a hotel housekeeper, small parts assembler,
or janitor.

       The ALJ concluded that Fanta was not disabled. Applying the requisite five‐step
analysis, see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4), the ALJ determined that (Step 1)
Fanta had not engaged in substantial gainful activity during the relevant time period;
(Step 2) her bilateral sensorineural hearing loss, obesity, depression, anxiety, and
personality disorder were severe impairments; (Step 3) none of those impairments
equaled a listed impairment; (Step 4) she retained the residual functional capacity to
perform work at any exertional level, subject to the restrictions described to the
vocational expert; and (Step 5) she could not perform her past relevant work as a
babysitter, but there were a significant number of jobs in the national economy that she
would be capable of performing. The Appeals Council denied Fanta’s request for
review.

       Fanta sought review in the district court, which upheld the ALJ’s determination.

       We review an ALJ’s decision on disability benefits under a substantial‐evidence
standard. See 42 U.S.C. § 405(g), Biestek v. Berryhill, 139 S. Ct. 1148, 1152 (2019).
Substantial evidence is not a high threshold; it means only “such relevant evidence as a
reasonable mind might accept as adequate to support a conclusion.” Biestek, 139 S. Ct. at
1154 (internal citations omitted). If reasonable minds could differ, we will defer to the
ALJ’s judgment and weighing of the evidence. See Zoch v. Saul, 981 F.3d 597, 602 (7th
Cir. 2020).

       Fanta first argues that the ALJ “played doctor” by basing the residual functional
capacity assessment on her own interpretation of medical evidence rather than on the
doctors’ assessments. She contends that the ALJ should have adopted Dr. Lee’s
recommendation that she not work outside her home because of her recurring social
anxiety and depression—a recommendation that, she says, the ALJ discounted based on
No. 20‐2325                                                                         Page 4

a misreading of the evidence. In Fanta’s view, the ALJ focused only on her performance
at school and work up to 2015, when her condition deteriorated, whereas Dr. Lee made
this recommendation in October 2016 and repeated it to her over the next half year,
after her depression worsened. Fanta contends that Dr. Lee’s opinion is bolstered by
notes from her therapist and a determination by the Illinois Department of Human
Services that she had a medical barrier to working.

       This argument is meritless. An ALJ has “final responsibility” for determining a
claimantʹs residual functional capacity and need not adopt any one doctorʹs opinion.
See 20 C.F.R. § 404.1527(d)(2); Schmidt v. Astrue, 496 F.3d 833, 845 (7th Cir. 2007). The
ALJ here provided sufficient reason for discounting Dr. Lee’s recommendation. As the
ALJ explained, by late 2016 Dr. Lee’s own records reflect that Fanta’s depression and
anxiety were well‐controlled by medication. Similarly, Fanta’s therapist’s notes from
2016 through 2017 show a quick improvement and increase in activity after the phase in
2015 when she experienced social isolation and worsening symptoms. In fact, several
times between 2015 and 2017, Fanta told Dr. Lee and other doctors that she was doing
well overall. The ALJ therefore had ample evidence for her conclusions that Fanta’s
downturn in 2015 was temporary, and that she was capable of working outside her
house.

        Fanta also points to several purported mistakes in the ALJ’s medical analysis.
The ALJ, she says, misstated the nature of her treatment (saying that Fanta’s major
depressive disorder was treated primarily with medication from 2012 to 2015, when it
in fact was treated with both therapy and medication); the ALJ wrongly suggests that
Fanta’s condition would be disabling only if she had psychosis; the ALJ wrongly
assumed that she could leave her prescribed emotional support dog to go to work; and
the ALJ opined without basis on the condition of her mental health by suggesting that
Fanta’s normal gait was evidence of her mental well‐being.

        To the extent the ALJ did misspeak, any error was harmless. When reviewing an
ALJ’s opinion, “we give the opinion a commonsensical reading rather that nitpicking at
it.” Castile v. Astrue, 617 F.3d 923, 929 (7th Cir. 2010) (internal quotation omitted). The
ALJ may have mentioned psychosis and Fanta’s gait in the same passages where she
addressed the severity of Fanta’s mental health impairments, but she did not say that
psychosis or an abnormal gait are necessary to finding a disability. As for the ALJ’s
implication that Fanta was not in therapy between 2012 and 2015, it was of no
consequence because the ALJ did not rely on it in assessing Fanta’s capacity to work.
And the ALJ did acknowledge the therapy‐dog prescription; she inferred that Fanta
No. 20‐2325                                                                         Page 5

would not need to be with the dog during work hours, and Fanta points us to no
evidence in the record that says otherwise.

       Next, with regard to her hearing loss, Fanta argues that the ALJ minimized the
extent of her impairment by concluding that she could hear normally with her hearing
aids. Fanta notes frequent instances at her hearing, as corroborated in the hearing
transcript, when she did not hear the ALJ’s questions and had to ask the ALJ to repeat
them. But based on Fanta’s hearing difficulties, the ALJ did incorporate into the residual
functional capacity assessment that she had certain noise restrictions—a stricter
limitation than suggested by any physician’s report in the record. Fanta does not point
to any objective evidence or medical opinions in the record that support stricter
limitations. She also does not say what stricter limitations she requires. Indeed, “[i]t is
unclear what kinds of work restrictions might address [Fanta’s] limitations ... because
[s]he hypothesizes none.” Jozefyk v. Berryhill, 923 F.3d 492, 498 (7th Cir. 2019).

       Finally, Fanta argues that the ALJ wrongly discounted her subjective symptoms
as “not entirely consistent” with the evidence, a formulation related to one (“not
entirely credible”) that we have called “meaningless boilerplate.” Pepper v. Colvin, 712
F.3d 351, 367 (7th Cir. 2013). She says the ALJ should have given more weight to her
testimony that she needs to isolate herself because of her depression and anxiety to a
greater extent than any job would allow.

       But we have also said, “[t]he use of boilerplate is innocuous when, as here, the
language is followed by an explanation for rejecting the claimantʹs testimony.”
Schomas v. Colvin, 732 F.3d 702, 708 (7th Cir. 2013). The ALJ explained that Fanta’s
reported symptoms conflicted with contrary statements she made to her
doctors—statements to Dr. Lee in 2013 through 2014 and 2016 through 2017 that her
depression was mild; to a general practitioner in 2015 that she was “mostly fine”; and to
her therapist in 2015 and 2016 that, after a brief period of severe symptoms and
increased isolation, she had resumed going out and increased her activity. And the ALJ
reasonably inferred from Fanta’s academic success and job applications that she was
able to work. Finally, the ALJ found that her reported symptoms were incompatible
with her current activities: raising her children, managing her household, and regularly
running errands. These were sufficient reasons to reject Fanta’s testimony.

                                                                               AFFIRMED